UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2368


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

THE PAPER SOURCE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-01454-CMH-TRJ)


Submitted:   February 20, 2014             Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se. Thomas Joseph Flaherty, Joon
Hwang, LITTLER MENDELSON PC, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek   N.   Jarvis      appeals   the    district     court’s      order

dismissing      his       civil       complaint         alleging          employment

discrimination because he failed to serve Defendant within 120

days of filing his complaint, in violation of Fed. R. Civ. P.

4(m).    We find no abuse of discretion by the district court for

dismissing the complaint under Rule 4(m).                     See Shao v. Link

Cargo    (Taiwan)     Ltd.,    986    F.2d     700,    708    (4th       Cir.   1993)

(providing review standard).            Finding no reversible error, we

affirm for the reasons stated by the district court.                       Jarvis v.

The Paper Source, No. 1:12-cv-01454-CMH-TRJ (E.D. Va. Oct. 28,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in   the     materials

before   this   court    and   argument      would    not    aid   the    decisional

process.

                                                                            AFFIRMED




                                        2